Citation Nr: 1035055	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to November 
1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
March 2010, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
evidentiary development.


FINDINGS OF FACT

1.  The RO denied service connection for left knee disability in 
an unappealed January 1998 rating decision.

2.  Evidence received since the January 1998 RO decision, that is 
not cumulative or redundant of other evidence of record, does not 
raise a reasonable possibility of substantiating a claim for 
service connection for left knee disability.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision in which the RO denied a 
claim for service connection for left knee disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since the 
January 1998 rating decision that denied service connection for 
left knee disability and that claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veteran seeks service connection for left knee disability.  
Notably, a January 1998 RO rating decision denied a claim of 
service connection for left knee disability on the merits, 
finding that a left knee disability was not shown to have been 
incurred in or aggravated by active service.  That same month, 
the RO advised the Veteran of the denial and her appellate 
rights, but she did not appeal this determination.  As such, the 
January 1998 decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  However, if the claimant can thereafter present new 
and material evidence, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

The Veteran filed her claim to reopen in July 2006.  For purposes 
of this decision, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in reopening the claim must be both new and 
material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection may be established for a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury or disease, 
contracted in line of duty in the active military, naval, or air 
service during a period of war.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.309(a).

As a general rule, congenital or developmental abnormalities are 
not considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute disabilities 
for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
However, service connection may be still be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993).

Evidence of record at the time of the RO's January 1998 decision 
included the Veteran's service treatment records (STRs) which did 
not reflect any injury to the left knee, or treatment for left 
knee symptoms.  The Veteran did report pain of the "knees" in 
March 1987, and received treatment for a right heel spur.  On her 
September 1990 separation examination, the Veteran denied a 
history of a "Trick" or locked knee.  She did report "leg 
cramps" and right knee symptoms.  There was no lay or medical 
evidence of a left knee disability.  

The postservice medical records first reflected treatment for 
left knee pain in February 1997, at which time the Veteran 
reported left knee pain that was "off/on x months."  X-ray 
examination demonstrated a large effusion.  VA Compensation and 
Pension (C&P) examination in September 1997 indicated a diagnosis 
of chronic left knee pain and effusion, etiology uncertain.  At 
that time, the Veteran reported a history of left knee pain and 
swelling "for several years" without a previous history of 
trauma.

Evidence associated with the record since the RO's January 1998 
decision include additional treatment records showing that the 
Veteran had been diagnosed with left knee degenerative arthritis 
in 2005 and, ultimately, underwent a total left knee replacement.  
Notably, the Veteran's private physician, Dr. R.A., indicated 
that the Veteran demonstrated "congenital bowlegs, varus" which 
was severe.  There is no medical opinion that the Veteran's left 
knee disorder either first manifested in service and/or is 
related to an event in service.  Overall, the medical records 
associated with the claims folder are not material to the 
question at hand.

The Veteran herself has merely reiterated her contention that she 
incurred and/or manifested a chronic left knee disability in 
service.  She has offered no additional details or information 
concerning this allegation since 1998.  As such, the Veteran's 
allegations do not constitute new evidence as they are merely 
cumulative and redundant of statements considered by the RO in 
its January 1998 rating decision.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran filed her application to reopen in July 2006.  A 
preadjudicatory RO letter dated August 2006 fully complied with 
the VCAA notice requirements by advising the Veteran of the types 
of evidence required to both reopen and substantiate her left 
knee disability claim on appeal, the relative duties upon herself 
and VA in developing her claim, and the criteria for establishing 
an initial disability rating and effective date of award should 
service connection be established.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs, CHAMPUS records 
and records from Dr. R.A.  There is no information of record 
suggesting that the Veteran has ever applied for disability 
benefits with the Social Security Administration.

In February 2009, the Board received a request from the Veteran 
for VA assistance in obtaining records of October - November 2008 
treatment of her knee by Dr. R.A.  In March 2010, the Board 
remanded the claim to assist the Veteran in obtaining these 
records.

In March 2010, the RO sent to the Veteran a fully compliant 
development letter attempting to assist her in the development of 
this claim.  This letter was sent to her last known address of 
record.  However, the RO apparently received information that the 
Veteran changed her address of record.

Thereafter, the RO obtained the Veteran's current address of 
record and sent her a letter in April 2010 which also enclosed 
copies of the Board's remand order and the RO's March 2010 
letter.  The letter has not been returned as undeliverable.  In 
the August 2010 Informal Hearing Presentation, the Veteran's 
representative argued that the RO's actions did not satisfy the 
Board's remand directives and contained confusing language.  The 
Board disagrees.

The Board notes that the Veteran was properly remailed the March 
2010 VCAA letter which advised her of the potential relevance of 
treatment records from Dr. A and Darnall Army Hospital.  She was 
advised to submit these records and/or return a VA Form 21-4142 
(Authorization and Consent to Release Information) provided to 
her.  Furthermore, the Veteran was allowed a period of 60 days to 
complete these actions before a decision would be made on her 
claim.  As such, the Board finds that the RO has complied with 
the Board's March 2010 remand directives.

As the application to reopen the claim is denied, VA has no duty 
to obtain medical opinion on this claim.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).

Significantly, the Veteran and her representative in this case 
have not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that can be obtained absent 
cooperation by the Veteran.  See Dusek v. Derwinski, 2 Vet. App. 
519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (claimant cannot wait passively for VA assistance in 
circumstances where claimant may or should have information in 
obtaining the putative evidence).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.


ORDER

The appeal is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


